        Case 1:19-cr-00374-DAB Document 33 Filed 12/06/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

              Plaintiff,                     19 Cr. 374-DAB
       v.

 MICHAEL AVENATTI,

              Defendant.




DEFENDANT MICHAEL AVENATTI’S NOTICE OF WITHDRAWAL OF
           MOTION FOR JURY QUESTIONNAIRE

TO THE COURT, THE PARTIES, AND ATTORNEYS OF RECORD:

      Defendant Michael Avenatti hereby withdraws his motion for a jury

questionnaire filed on November 12, 2019. See ECF 25. On November 26, 2019,

the undersigned discussed the matter with the prosecutors in this case, who

indicated that they had no objection to Mr. Avenatti withdrawing the instant

motion and filing a motion for a jury questionnaire at a later time closer to trial.
       Case 1:19-cr-00374-DAB Document 33 Filed 12/06/19 Page 2 of 3




Dated: December 6, 2019           Respectfully submitted,

                                  /s/ Thomas D. Warren
                                  Pierce Bainbridge Beck Price & Hecht
                                  LLP
                                  Thomas D. Warren (pro hac vice)
                                  twarren@piercebainbridge.com
                                  Daniel Dubin (pro hac vice)
                                  ddubin@piercebainbridge.com
                                  355 S. Grand Ave., 44th Floor
                                  Los Angeles, CA 90071
                                  (213) 262-9333

                                  H. Dean Steward (pro hac vice)
                                  deansteward7777@gmail.com
                                  107 Avenida Miramar #C
                                  San Clemente, CA 92672
                                  (949) 481-4900

                                  Attorneys for Defendant
                                  Michael Avenatti
        Case 1:19-cr-00374-DAB Document 33 Filed 12/06/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that on December 6, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all

counsel registered to receive electronic notes.



                                       /s/ Thomas D. Warren
                                       Thomas D. Warren




                                          1
